Order modified by substituting for the direction that defendant shall produce upon the examination its minute hook, complete records of all claims made by members of defendant and the disposition thereof, etc., as it appears at folios 12-13, a direction for the production of the minute book, and one of the following, at the option of plaintiff: (I) A record of all death claims filed after the members involved had lapsed for nonpayments of assessments; (2) plaintiff may attend at the office of defendant at Utica, N. Y., and examine its records of all claims filed with defendant between January 1, 1934, and May 26, 1935, to ascertain the claims that were based upon accidents occurring subsequent to the mailing of a reinstatement request dated and signed by such members and accompanied by a remittance in the proper amount, said accidents occurring prior to the actual receipt of said mail by defendant. Such examination by plaintiff to be by persons to be agreed upon by plaintiff and defendant; (3) such examination to be conducted by nominees of defendant whose services are to be paid for by plaintiff; the purpose of such examination being as stated in option No. 2. After such examination, defendant will appear on five days’ notice, by its proper official, at the court house in the city of Utica, to be examined concerning the matters set forth in the order from which the appeal is taken. The order hereon will be settled on three days’' notice, at which time respondent will file his selection of the options hereinbefore set forth. As so modified, order, in so far as an appeal is taken, affirmed, without costs. Appeal from order denying reargument dismissed. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur. Settle order on notice. [See ante, p. 829.]